Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 8/8/2022.
Claims 1, and 3-39 are pending.  Claims 28-31 are withdrawn from consideration as being drawn to a non-elected invention.
The previous rejection of claims 1, 3-20, 23, 25-27, 33 and 34 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681) and Barsoum et al. (US 2014/0162130) is maintained in view of applicant's amendment.
The previous rejection of claims 22 and 32 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681), Barsoum et al. (US 2014/0162130) and Fugetsu et al. (CARBON 46 (2008) 1253-1269) is maintained in view of applicant's amendment.
The previous rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681), Barsoumet al. (US 2014/0162130) and Wu et al. (US 2017/0190925) is maintained in view of applicant's amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 has been considered by the examiner. Initialed copies accompany this action.
Claim Rejections - 35 USC § 112
Claims 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35-38 use the phrase "configured to exhibit". The scope of this limitation is unclear and there is no direct guidance provided in the specification that defines this phrase. Appropriate correction/clarification is required.
For the purposes of examination below, "configured to exhibit" has been interpreted to mean simply "exhibit". As an example, the claim 35 would read "...wherein the coating exhibits an SSE/t…" 
Claim Rejections - 35 USC § 103
Claims 1, 3-20, 23, 25-27, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938, hereinafter Yoon) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681) and Barsoum et al. (US 2014/0162130, hereinafter Barsoum).
 Regarding claims 1, 4-7, 20, 33 and 34, Yoon discloses a method for shielding an object (a semiconductor device) from electromagnetic interference, the method comprises superposing at least one surface of the object with either a contacting or non-contacting coating (coating an EMI shielding thin film on the surface of the semiconductor device, col 2, ln 18-23).  Yoon does not disclose the coating comprising the polymer and/or copolymer and a two-dimensional transitional metal carbide composition as recited in the claims.  Ling discloses reinforcing polymers (polyvinyl alcohol (PVA)) with two-dimensional transitional metal carbides (MXenes) results in composite films that have excellent flexibility, good tensile and compressive strengths, and electrical conductivity that can be adjusted over a wide range and used for EMI shielding (radiofrequency shielding) (see the Abstract).  Ling discloses the MXene family includes Ti3C2, Ti2C, (Ti0.5,Nb0.5)2C, (V0.5,Cr0.5)3C2, Ti3CN, Ta4C3, Nb2C, V2C, and Nb4C3 that meet the claimed formula of the two dimensional transition metal carbides.  Ling further discloses that MXene surfaces are terminated by O, OH, and/or F groups (page 16676) and the polymer (polyvinyl alcohol (PVA)) comprises oxygen-containing functional groups (OH) that are bonded or capable of bonding with the surface terminations of the two-dimensional carbides (at least some interfacial bonding between the nanosheets and the PVA, page 16678).  Ling also discloses the MXene-to-PVA weight ratios are 90:10, 80:20, 60:40, and 40:60 (page 16679).  Even though Ling does not expressly disclose the two-dimensional transitional metal carbides having the claimed structures/properties (2D array of crystal cells, each X is positioned within an octahedral array of M), such structures/properties are deemed inherently present as disclosed in Barsoum.  Barsoum discloses a two-dimensional transition metal carbide comprises a composition comprising at least one layer having first and second surfaces, each layer comprising: a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of Mn+1Xn, such that each X is positioned within an octahedral array of M, wherein M is at least one Group IIIB, IVB, VB, or VIB metal, wherein each X is C, N, or a combination thereof; and n = 1,2, or 3 (0007-0028, 0089-92). Barsoum further discloses that at least one of said surfaces of each layer has surface terminations comprising alkoxide, carboxylate, halide, hydroxide, hydride, oxide, sub-oxide, nitride, sub-nitride, sulfide, thiol, or a combination thereof (para 0034, 0074). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have replaced the coating of Yoon with the composite film taught by Ling, which not only provides the EMI-shielding effect but also has excellent flexibility, good tensile and compressive strengths, and electrical conductivity that can be adjusted over a wide range.  A person skilled in the art would have also used the MXenes taught by Barsoum in forming the composite films of Ling and would have expected said composite films to have similar properties as though disclosed by Ling.
Regarding claim 3, Ling discloses that the two-dimensional transition metal carbide comprises a plurality of stacked layers (see the Supporting Information).  Barsoum also discloses that the two-dimensional transition metal carbide comprises a plurality of stacked layers (para 0035, 0090).
Regarding claim 8, Ling further discloses that M is Ti, and n is 2 (Ti3C2Tx).
Regarding claims 9-11, Barsoum discloses a two-dimensional transition metal carbide comprises a composition comprising at least one layer having first and second surfaces, each layer comprising: a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of Mn+1Xn, such that each X is positioned within an octahedral array of M, wherein M is at least one Group IIIB, IVB, VB, or VIB metal, wherein each X is C, N, or a combination thereof; and n = 1,2, or 3 (0089-92). Barsoum further discloses that each M-atom position within the overall Mn+1Xn matrix can be represented by more than one element. That is, one or more type of M-atom can occupy each M-positions within the respective matrices (para 0099) and n is 1 (Mo3C2, para 0159, 0188), M' is Mo (Mo3C2, para 0159, 0188), and M" is Nb, Ta, Ti (para 0223), or V, or a combination thereof.  Barsoum does not specifically disclose that n is 2, M’ is Mo, Ti, V, or a combination thereof, and M" is Cr, Nb, Ta, Ti, or V, or a combination thereof. However, Barsoum discloses a general formula of Mn+1Xn (para 0009) wherein n can be 2 (para 0012) and the M position can be 2 or more elements (para 0099, 0158), selected from Mo, Cr, Nb, Ta, Ti, or V (para 0097), and thus it would have been obvious to one of ordinary skill in the art to vary the formula and elements, through routine experimentation, in an attempt to further modify the properties.
Regarding claims 12-15, Barsoum discloses a general formula of Mn+1Xn (para 0009) wherein n can be 1 (para 0012) and the M position can be 2 or more elements (para 0099), selected from Mo, Cr, Nb, Ta, Ti, or V (para 0097), thus it would have been obvious to one of ordinary skill in the art to vary the formula and elements, through routine experimentation, in an attempt to further modify the properties.
Regarding claim 16, Ling discloses that the two-dimensional transition metal carbide comprises a plurality of stacked layers (see the Supporting Information).  Barsoum also discloses that the two-dimensional transition metal carbide comprises a plurality of stacked layers (para 0035, 0090).
Regarding claims 17-19, Ling further discloses that MXene surfaces are terminated by O, OH, and/or F groups (page 16676).  Barsoum also discloses that at least one of said surfaces of each layer has surface terminations comprising alkoxide, carboxylate, halide, hydroxide, hydride, oxide, sub-oxide, nitride, sub-nitride, sulfide, thiol, or a combination thereof (para 0034, 0074).
Regarding claim 23, Barsoum further discloses that the substantially two-dimensional array of crystal cells defines a plane aligned with the plane of the polymer composite (para 0174).
Regarding claims 25, 27, and 35-38, given that the composite film of Yoon in view of Ling and Barsoum comprises of all the claimed components, a person having an ordinary skill in the art would reasonably expect the composite films to have the claimed surface conductivity and EMI shielding because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
Regarding claim 26, Yoon discloses the coating has a thickness of about thickness of 4000 to 8000.ANG. (col 3, ln 15-16).  However, the prior art material and the claimed coating have a shared effect and function, namely EMI shielding.   Therefore, it was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular range of thickness of the claimed coating was significant. 
Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938, hereinafter Yoon) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681) and Barsoum et al. (US 2014/0162130, hereinafter Barsoum) as applied above, further in view of Fugetsu et al. (CARBON 46 (2008) 1253 – 1269).
Yoon, Ling and Barsoum disclose a method for shielding a semiconductor device from electromagnetic interference as described above and is incorporated herein by reference.  Ling does not disclose the coating comprises a polymer comprising an organic polymer that comprising polysaccharide such as alginate.  However, Fugetsu discloses using sodium alginate along with PVA to form composite material that is capable of shielding electromagnetic interference (the Abstract, pages 1256- 1257).  Alginate is a polysaccharide, a natural copolymer that carboxylic groups are naturally present and evenly distributed in the polymer chain.  Therefore, it would have been obvious to one of ordinary skill in the art to replace or add in addition to the carrier resin in the coating of Ling with alginate taught by Fugetsu, thereby producing the coating that can have electromagnetic interference shielding property that is physically strong and highly flexible.  The references do not expressly disclose that the functional groups of the alginate are bonded or capable of bonding with surface terminations of the two-dimensional metal carbide.  However, given that the references disclose the same polymer and two-dimensional metal carbide that set forth by applicant, a person having an ordinary skill in the art would reasonably expect the functional groups of the polymer are bonded or capable of bonding with surface terminations of the two-dimensional metal carbide because it is held that if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938, hereinafter Yoon) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681) and Barsoum et al. (US 2014/0162130, hereinafter Barsoum) as applied above, further in view of Wu et al. (US 2017/0190925).
Yoon, Ling and Barsoum disclose a method for shielding a semiconductor device from electromagnetic interference as described above and is incorporated herein by reference.   Yoon does not disclose the coating comprising an inorganic composite comprising a glass embedded or coated with the two-dimensional transition metal carbide.  However, Wu discloses a coating composite comprising glass (glass substrate) is used in forming circuits of electronic elements having electromagnetic interference shielding property (para 0003 and 0044). Therefore, it would have been obvious to one of ordinary skill in the art to use glass substrate in forming circuits of electronic elements having electromagnetic interference shielding property of Yoon, and would have expected said circuits to perform their functions as intended.
Allowable Subject Matter
Claims 21 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 
Applicant argues that a person of skill in the art would not have replaced the nickel metal-based in the shielding coating of Yoon with the MXene composition of Ling.  The examiner respectfully disagrees with applicant’s arguments.  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham and one of rationales that may support a conclusion of obviousness includes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  As stated in the last Office action,  the rejections are based on combinations of prior art references and the combined teachings of those references would have suggested to those of ordinary skill in the art before the effective filling date of the invention to replace the coating of Yoon with the composite film taught by Ling (not to remove the nickel from Yoon and then replace that nickel with the composition from Ling as argues by Applicant), and a person of ordinary skill in the art would be motivated to do so because Ling taught such composite film has excellent flexibility, good tensile and compressive strengths, and electrical conductivity that can be adjusted over a wide range and the potential to be used for radiofrequency shielding and energy storage devices.  In addition, the law also held that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  The Yoon reference does not teach that such combination is undesirable, does not criticize, discredit, or otherwise discourage using other material such as those taught by Ling, therefore it does not constitute a teaching away.  
Claims 1, 3-20, 22-27, and 32-38 remain unpatentable for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

11/17/2022